Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.

Detailed Action
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 8 rejected under 35 U.S.C. 103(a) as being unpatentable over Burns (US Patent No. 6,077,745, prior art of record), in view of Lowrey (US 5,328,810, prior art of record), in view of Pellizzer (US 2007/0254446 A1, prior art of record), in view of Chidambarrao (U.S. Patent Pub. No. 2006/0019458). 
	Regarding Claim 1
	Burns discloses a method of fabricating an electronic device (e.g. figures 8 and 12 — 14), the method comprising: forming an array of base contact pillars and an array of emitter contact pillars (Fig. 8, pillars of various semiconductor material protruding from substrate 235; protrusions of semiconductor material at the stage of manufacture in Fig. 8 is considered to have sufficient structure to meet the instant intended use or functional language recitation that serves only to put a label on a region of conductive silicon based on its later use), the forming of the array of base contact pillars and the array of the emitter contact pillars including a double-patterning technique including: forming an etch stop layer (e.g. figure 13, etch stop layer 290, col. 9, lines 39 — 40, which is formed into etch stop layer 245 in figures 14, 8 and 9, col. 9, line 54); forming a first set of shallow trench isolation regions extending through a substrate at least to a first doped region beneath the etch stop layer (e.g. figures 8 and 13, first set of shallow trench isolation regions 210 extend through substrate comprising layers 215, 230, and 240, and extend to within p-type doped region 235 beneath etch stop layer 245/290), the first doped region doped differently than the substrate (e.g. first doped region 235 is p-type, while layers 215 and 240 of the substrate 215/230/240 are n-type, as seen with respect to figure 8); chemical mechanical polishing to remove an excess of a first shallow trench isolation material using the etch stop layer as a stop (e.g. as disclosed in col. 10, lines 29 — 34 and seen with respect to figure 9); forming a second set of shallow trench isolation regions over the first set of shallow isolation regions which do not extend to the first doped region (e.g. figure 8, second set of shallow trench isolation regions 430 formed over the first set of shallow trench isolation regions 210, seen not to extend to first doped region 235 under 210), the first doped region being a common collector (p-type material in a p-n-p stack of materials considered to have sufficient structure to meet the instant intended use of functional language recitation that serves only to puta label of a region of conductive silicon based on its later use), the second set of shallow trench isolation regions being formed substantially perpendicular to the first set of shallow trench isolation regions (as seen in figure 8, 210 and 430 are perpendicular). The examiner notes, the labels of base and emitter used in the claim are interpreted as a functional language or intended use recitation for how a region of doped silicon is to be used upon completion of the device. Applicant's method claims only establishes two trenches form an array of pillars in semiconductor material and that the pillars are intended for use as base and emitter contacts pillars and that the shared well is used as a common collector. In at least the stage of manufacture in Fig. 8, a stack of P (235)-N(215)-P(230) consistent with a bipolar transistors is present such that each step of the method meets the claimed steps even if later steps end up utilizing the structure as an insulated gate transistor instead. 
Burns is silent with respect to disclosing forming one or more sublithographic features over the etch stop layer. 
Lowrey discloses forming one or more sub-lithographic features over an etch stop layer (e.g. figure 1, sub-lithographic features 13 over analogous etch stop layer 11, col. 5, line 62 — col. 6, line 13. The Examiner notes that both Burns and Lowrey discloses the interpreted etch stop layer to be a nitride layer). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of Burns to include forming one or more sub-lithographic features over the etch stop layer since Burns discloses patterning the etch stop layer (e.g. figure 14 and col. 9, lines 53 — 54), and Lowrey discloses patterning an analogous etch stop layer by forming one or more sub-lithographic features over the etch stop layer. One would have been motivated to form one or more sub-lithographic features over the etch stop layer since it was a known process of patterning the etch stop layer, with predictable results for forming small features on a semiconductor device. 
Burns is also silent with respect to disclosing forming a base contact plug extending beneath a wordline in a direction normal to an X-Y plane of the array, and located between the wordline and the array of base contact pillars, wherein only two base contact pillars in the array of base contact pillars contact a single base contact plug.	
	Pellizzer discloses an analogous method (FIG. 9), comprising forming a base contact plug (83) extending beneath a wordline (WL) in a direction normal to an X-Y plane of the array, and located between the wordline and the array of base contact pillars (66/68/72/73), the base contact pillars in the array of base contact pillars contact the base contact plug (the barrier layers 72 are part of the base contact pillars and the base contact plug).
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of Burns, as taught by Pellizzer. One would have been motivated to modify Burns for purpose of maintaining the programmed state even when power is removed (Para. 3 of Pellizzer).
	Modified Burns is silent with respect to only two separated base contact pillars in the array of base contact pillars contact a single base contact plug.
	Chidambarrao discloses an analogous method (FIG. 5), only two separated base contact pillars (454a and 454c) in the array of base contact pillars contact a single base [0051] contact plug (420+440).
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of Burns, as taught by Chidambarrao. One would have been motivated to modify Burns for purpose of enhancing performance of bipolar devices (Para. 1 of Chidambarrao).

	Regarding claim 2
	Burns further discloses the second set of shallow trench isolation regions extend to a second doped region (extends to 215 of n-type polarity), the second doped region having a polarity opposite that of the first doped region (opposite polarity of n-215 and p-235).

	Regarding claim 3
	Burns in view of Lowrey, Pellizzer and Chidambarrao disclose the method of claim 1, as cited above. Burns is silent with respect to disclosing forming the base contact pillars and the emitter contact pillars each have a width of F/2, where F is the minimum lithographical resolution of a lithographic system used to form the electronic device. Lowrey teaches it was known in the art to reduce the pitch of etched trenches through a pitch doubling technique (see at least Summary of the Invention, 41, and col. 7, lines 14 - 20). It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of Burns such that the base contact pillars and the emitter contact pillars each have a width of F/2, where F is the minimum lithographical resolution of a lithographic system used to form the electronic device since it was known in the art to reduce the width of the pillars in the claimed manner by using a pitch doubling method, as taught by Lowery. One would have been motivated to use such a method in order to reduce the overall size of the device and facilitate greater package density and cost reduction in the manufacture of the devices of Burns.

	Regarding claim 4
	Burns in view of Lowrey, Pellizzer and Chidambarrao disclose the method of claim 1, as cited above. Burns is silent with respect to disclosing the double-patterning technique further includes: partially removing a dielectric material from between a patterned etch stop layer after filling each set of shallow trench isolation regions with the dielectric material; and removing the patterned etch stop layer after partially removing the dielectric material from between the patterned etch stop layer. Lowrey teaches an analogous method (e.g. figures 1 - 11), comprising partially removing a dielectric material between a patterned etch stop layer (figures 9 — 10 dielectric material 91 is partially removed at the upper regions above and between the patterned etch stop layer 81, col. 6, lines 61 — col. 7, line 2) after filling each set of shallow trench isolation regions with the dielectric material (as seen in figures 8 — 9, shallow trench isolation regions between elements 21/81 are filled with the dielectric material 91); and removing the patterned etch stop layer after partially removing the dielectric material from between the patterned etch stop layer (as seen with respect to figures 10 — 11, the patterned etch stop layer 81 is removed after partially removing the dielectric material 91 between the patterned etch stop layer 81). It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of Burns such that the double patterning technique further includes: partially removing a dielectric material from between a patterned etch stop layer after filling each set of shallow trench isolation regions with the dielectric material; and removing the patterned etch stop layer after partially removing the dielectric material from between the patterned etch stop layer since Burns discloses forming pillars on a substrate, and Lowrey discloses forming pillars on a substrate comprising partially removing a dielectric material from between a patterned etch stop layer after filling each set of shallow trench isolation regions with the dielectric material; and removing the patterned etch stop layer after partially removing the dielectric material from between the patterned etch stop layer. One would have been motivated to modify the method of Burns in the claimed manner, as taught by Lowery, in order to form pillars with a width of half a minimum lithographic resolution, F, as taught by Lowery (col. 7, lines 14 — 20).

	Regarding claim 5
	Burns in view of Lowrey, Pellizzer and Chidambarrao disclose the method of claim 1, as cited above. Burns is silent with respect to disclosing in the embodiment of figure 8 forming a storage element above the array of base contact pillars and the array of emitter contact pillars. However, Burns disclosing in other embodiments (e.g. figures 33 — 35) forming a storage element above the array of base contact pillars and the array of emitter contact pillars (i.e. as seen in the figures, a storage capacitor is formed above the pillars, as discussed in col. 17, lines 7 — 8 and 20 — 22). It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of Burns in view of Lowrey such that a storage element is formed above the array of base contact pillars and the array of emitter contact pillars since Burns discloses in separate embodiments that a storage element is formed above an array of analogous pillars. One would have been motivated to have a storage element above the array of base contact pillars and the array of emitter contact pillars in order to form a memory device, as disclosed by Burns (col. 17, lines 20 — 22).

	Regarding claim 6
	Pellizzer discloses a storage element is a phase change memory device [0001].

	Regarding claim 7
	Burns in view of Lowrey, Pellizzer and Chidambarrao disclose the method of claim 1, as cited above. Burns further discloses forming the array of base contact pillars and the array of emitter contact pillars comprises a first-patterning technique and a second-patterning technique, the second-patterning technique being in a direction about perpendicular to a direction of the first-patterning technique (e.g. as seen with respect to figures 12 — 14, and figure 8, and disclosed in col. 9, line 28 — col. 10, line 12, and particularly col. 10, lines 5 — 6).

	Regarding claim 9
	Burns in view of Lowrey, Pellizzer and Chidambarrao disclose the method of claim 1, as cited above. Burns further discloses the array of base contact pillars and the array of emitter contact pillars each have a pitch of about F, where F is a minimum lithographical resolution of a lithographic system used to form the electronic device (e.g. as seen in figure 8, and disclosed in col. 8, lines 35 — 38, and col. 1, lines 60 — 62).

Regarding claim 10
Burns discloses a method of fabricating an electronic device (e.g. figures 8 and 12 — 14), the method comprising: forming an array of base contact pillars and an array of emitter contact pillars (Fig. 8, pillars of various semiconductor material protruding from substrate 235; protrusions of semiconductor material at the stage of manufacture in Fig. 8 is considered to have sufficient structure to meet the instant intended use or functional language recitation that serves only to put a label on a region of conductive silicon based on its later use), the forming of the array of base contact pillars and the array of the emitter contact pillars including a double-patterning technique including: forming an etch stop layer (e.g. figure 13, etch stop layer 290, col. 9, lines 39 — 40, which is formed into etch stop layer 245 in figures 14, 8 and 9, col. 9, line 54); forming a first set of shallow trench isolation regions extending through a substrate at least to a first region beneath the etch stop layer (e.g. figures 8 and 13, first set of shallow trench isolation regions 210 extend through substrate comprising layers 215, 230, and 240, and extend to within p-type doped region 235 beneath etch stop layer 245/290), the first region doped differently than the substrate (e.g. first doped region 235 is p-type, while layers 215 and 240 of the substrate 215/230/240 are n-type, as seen with respect to figure 8); chemical mechanical polishing to remove an excess of a first shallow trench isolation material using the etch stop layer as a stop (e.g. as disclosed in col. 10, lines 29 — 34 and seen with respect to figure 9); forming a second set of shallow trench isolation regions over the first set of shallow isolation regions which do not extend to the first region (e.g. figure 8, second set of shallow trench isolation regions 430 formed over the first set of shallow trench isolation regions 210, seen not to extend to first region 235 under 210), the second set of shallow trench isolation regions being formed substantially perpendicular to the first set of shallow trench isolation regions (as seen in figure 8, 210 and 430 are perpendicular). The examiner notes, the labels of base and emitter used in the claim are interpreted as a functional language or intended use recitation for how a region of doped silicon is to be used upon completion of the device. Applicant's method claims only establishes two trenches form an array of pillars in semiconductor material and that the pillars are intended for use as base and emitter contacts pillars and that the shared well is used as a common collector. In at least the stage of manufacture in Fig. 8, a stack of P (235)-N(215)-P(230) consistent with a bipolar transistors is present such that each step of the method meets the claimed steps even if later steps end up utilizing the structure as an insulated gate transistor instead. 
Burns is silent with respect to disclosing forming one or more sublithographic features over the etch stop layer. 
	Lowrey discloses forming one or more sub-lithographic features over an etch stop layer (e.g. figure 1, sub-lithographic features 13 over analogous etch stop layer 11, col. 5, line 62 — col. 6, line 13. The Examiner notes that both Burns and Lowrey discloses the interpreted etch stop layer to be a nitride layer). It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of Burns to include forming one or more sub-lithographic features over the etch stop layer since Burns discloses patterning the etch stop layer (e.g. figure 14 and col. 9, lines 53 — 54), and Lowrey discloses patterning an analogous etch stop layer by forming one or more sub-lithographic features over the etch stop layer. One would have been motivated to form one or more sub-lithographic features over the etch stop layer since it was a known process of patterning the etch stop layer, with predictable results for forming small features on a semiconductor device. 
	Burns is also silent with respect to disclosing forming a base contact plug extending vertically beneath a wordline in a direction normal to an X-Y plane of the array, and located between the wordline and the array of base contact pillars, wherein only two base contact pillars in the array of base contact pillars contact a single base contact plug. 
	Pellizzer discloses an analogous method (FIG. 9), comprising forming a base contact plug (73c) extending beneath a wordline (WL) in a direction normal to an X-Y plane of the array, and located between the wordline and the array of base contact pillars (66/68/72/73), the base contact pillars in the array of base contact pillars contact the base contact plug (the barrier layers 72 are part of the base contact pillars and the base contact plug).
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of Burns, as taught by Pellizzer. One would have been motivated to modify Burns for purpose of maintaining the programmed state even when power is removed (Para. 3 of Pellizzer).
	Modified Burns is silent with respect to only two separated base contact pillars in the array of base contact pillars contact a single base contact plug.
	Chidambarrao discloses an analogous method (FIG. 5), only two separated base contact pillars (454a and 454c) in the array of base contact pillars contact a single base [0051] contact plug (420+440).
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of Burns, as taught by Chidambarrao. One would have been motivated to modify Burns for purpose of enhancing performance of bipolar devices (Para. 1 of Chidambarrao).

Regarding claim 11
Burns in view of Lowrey, Pellizzer and Chidambarrao disclose the method of claim 10, wherein the first region is a doped region and forms a common collector (Burns: p-type material in a p-n-p stack of materials considered to have sufficient structure to meet the instant intended use of functional language recitation that serves only to put a label of a region of conductive silicon based on its later use. See also col. 8, line 14).

Regarding claim 12
Burns in view of Lowrey, Pellizzer and Chidambarrao disclose the method of claim 10, as cited above. Burns further discloses forming a dopant having a first polarity in the emitter contact pillars to form doped emitter contacts having the first polarity (¢.g. dopant of first p-type polarity in regions 230, col. 8, lines 28 — 30); and forming a dopant of a second polarity in the base contact pillars to form doped base contacts having the second polarity (e.g. dopant of second n-type polarity in regions 215 and 240, col. 8, lines 26 — 28).

Regarding claim 13
Burns in view of Lowrey, Pellizzer and Chidambarrao disclose the method of claim 10, as cited above, further comprising forming a first level base contact plug in electrical contact with a number of base contact pillars.

Claims 14-20 rejected under 35 U.S.C. 103 as being unpatentable over Pellizzer, in view of Lowrey, in view of Burns, in view of Chidambarrao.
	Regarding Claim 14
	Pellizzer discloses a method of forming vertical bipolar junction transistors (e.g. figures 1 — 11), the method comprising: forming a regular array of base contact pillars (e.g. base contact pillars 66/68, ¥ [0026] — [0028]) and a regular array of emitter contact pillars (e.g. emitter contact pillars 64/68/73d, 4 [0026] — [0028)); forming a vertical first level base contact plug, wherein a single first level base contact plug is in contact with only two base contact pillars (e.g. figure 9, vertical first level base contact plug 73c/83. The Examiner notes that regarding the number of base contact pillars in electrical contact with the base contact pug, it has been held that a prima facie case of obviousness exists for elimination of elements, change in size, and optimization of the amount of elements, in the absence of new and unexpected results. See MPEP 2144.04 and 2144.05); forming a wordline directly above the vertical first level base contact plug in a direction normal to an X-Y plane of the array (as seen in figure 9, wordline WL is in contact with and directly above the vertical first level base contact plug 83, [0034]), and located between the wordline and the array of base contact pillars (66/68/72/73c), the base contact pillars in the array of base contact pillars contact the base contact plug (the barrier layers 72 are part of the base contact pillars and the base contact plug); and forming a storage element above the regular array of base contact pillars and the regular array of emitter contact pillars (e.g. storage element 78/79, J [0031], which is seen to be above (higher) than the base contact pillars 66/68/72/73c and the emitter contact pillars 64/68/73d), wherein forming the regular array of base contact pillars and the regular array of emitting contact pillars includes: forming one or more shallow trench isolation regions (e.g. figure 1, shallow trench isolation regions 45, 4 [0015], or figures 2 — 10, shallow trench isolation regions 54, § [0018]).
Pellizzer is silent with respect to disclosing the base contact pillars and the emitter contact pillars each having a width below a minimum lithographical resolution, F, where F is a minimum lithographical resolution of a lithographic system used to form the electronic device. 
Lowery discloses pillars each having a width below a minimum lithographical resolution, F, where F is a minimum lithographical resolution of a lithographic system used to form the electronic device (e.g. as seen in figures 1 — 11, the pillars 101 of figure 11 have a width below a minimum lithographical resolution, F, as disclosed with respect to col. 7, lines 14 — 20). It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of Burns such that the base contact pillars and the emitter contact pillars each having a width below a minimum lithographical resolution, F, where F is a minimum lithographical resolution of a lithographic system used to form the electronic device since it was known in the art to reduce the width of the pillars in the claimed manner by using a pitch doubling method, as taught by Lowery. One would have been motivated to use such a method in order to reduce the overall size of the device and facilitate greater package density and cost reduction in the manufacture of the devices of Pellizzer. 
Pellizzer is also silent with respect to disclosing forming one or more sub-lithographic features over an etch stop layer, forming the one or more trench isolation regions through the etch stop layer using the sublithographic features, and chemical mechanical polishing to remove an excess of a shallow trench isolation material using the etch stop layer as a stop. 
Burns discloses forming one or more shallow trench isolation regions through an etch stop layer (e.g. figure 13, shallow trench isolation regions 210 through etch stop layer 290, col. 9, lines 39 — 40), and chemical mechanic polishing to remove an excess of a shallow trench isolation material using the etch stop layer as a stop (e.g. as disclosed in col. 10, lines 29 — 34 and seen with respect to figure 9). Lowrey discloses forming one or more sub-lithographic features over an etch stop layer (e.g. figure 1, sub-lithographic features 13 over analogous etch stop layer 11, col. 5, line 62 — col. 6, line 13. The Examiner notes that both Burns and Lowrey discloses the interpreted etch stop layer to be a nitride layer). It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of Pellizzer to include forming one or more sub-lithographic features over an etch stop layer, forming the one or more trench isolation regions through the etch stop layer using the sublithographic features, and chemical mechanical polishing to remove an excess of a shallow trench isolation material using the etch stop layer as a stop since Pellizzer discloses forming shallow trench isolation regions, and Burns in view of Lowrey disclose forming shallow trench isolation regions by forming one or more sub-lithographic features over an etch stop layer, forming the one or more trench isolation regions through the etch stop layer using the sub-lithographic features (i.e. the sub-lithographic features of Lowrey are used to form the patterned etch stop layer, which is used to form the trench isolation regions, and therefore ultimately the sub-lithographic features are used to form the trench isolation regions), and chemical mechanical polishing to remove an excess of a shallow trench isolation material using the etch stop layer as a stop. One would have been motivated to modify the method of Pellizzer in the claimed manner since it was a known process of patterning the etch stop layer and forming shallow trench isolation regions, with predictable results for forming small features on a semiconductor device.	
	Modified Pellizzer is silent with respect to only two separated base contact pillars in the array of base contact pillars contact a single base contact plug.
	Chidambarrao discloses an analogous method (FIG. 5), only two separated base contact pillars (454a and 454c) in the array of base contact pillars contact a single base [0051] contact plug (420+440).
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of Pellizzer, as taught by Chidambarrao. One would have been motivated to modify Pellizzer for purpose of enhancing performance of bipolar devices (Para. 1 of Chidambarrao).

	Regarding Claim 15
	Pellizzer in view of Lowrey, Burns and Chidambarrao disclose the method of claim 14, further comprising forming a number of word lines above the storage element (Pellizzer: figure 9 shows word lines “WL” above the storage element 78/79, [0034]). 

Regarding claim 16
Pellizzer in view of Lowrey, Burns and Chidambarrao disclose the method of claim 14, as cited above. Pellizzer and Lowrey are silent with respect to disclosing forming a first set of shallow trench isolation regions extending at least to a first region, and forming a second set of shallow trench isolation regions which do not extend to the first region, the first region being a common collector, the second set of shallow trench isolation regions being formed substantially perpendicular to the first set of shallow trench isolation regions. Burns discloses an analogous method and device (e.g. figures 8 and 12 — 14), comprising forming a first set of shallow trench isolation regions extending at least to a first region (trenches 210 within p-type doped region 235), and forming a second set of shallow trench isolation regions which do not extend to the first region (trenches 430), the first region being a common collector (p-type material in a p-n-p stack of materials considered to have sufficient structure to meet the instant intended use of functional language recitation that serves only to put a label of a region of conductive silicon based on its later use), the second set of shallow trench isolation regions being formed substantially perpendicular to the first set of shallow trench isolation regions (as seen in figure 8, 210 and 430 are perpendicular). It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of Pellizzer in view of Lowrey, Burns and Chidambarrao to include forming a first set of shallow trench isolation regions extending at least to a first region, and forming a second set of shallow trench isolation regions which do not extend to the first region, the first region being a common collector, the second set of shallow trench isolation regions being formed substantially perpendicular to the first set of shallow trench isolation regions, since Pellizzer discloses forming an array of vertical transistors (as seen in figure 3, and figures 8 — 11), and Burns discloses forming an array of vertical transistors such that they are formed by forming a first set of shallow trench isolation regions extending at least to a first region, and forming a second set of shallow trench isolation regions which do not extend to the first region, the first region being a common collector, the second set of shallow trench isolation regions being formed substantially perpendicular to the first set of shallow trench isolation regions. One would have been motivated to modify Pellizzer in the claimed manner, as taught by Burns, in order to create an array of separated, vertically oriented transistors within a small area.

	Regarding Claim 17
	Pellizzer in view of Lowrey, Burns and Chidambarrao disclose the method of claim 16, further comprising doping the first region (e.g. as disclosed in col. 8, lines 23 — 30 of Burns).

	Regarding Claim 18
	Pellizzer in view of Lowrey, Burns and Chidambarrao disclose the method of claim 14, further comprising forming the regular array of base contact pillars and the regular array of emitter contact pillars to share a common collector (Pellizzer: e.g. common collector formed by layers 46 and 47 under layer 48, as clarified in figure 8, { [0015)).

	Regarding Claim 19
	Pellizzer in view of Lowrey, Burns and Chidambarrao disclose the method of claim 14, as cited above. Pellizzer and Lowrey are silent with respect to disclosing defining the regular array of base contact pillars and the regular array of emitter contact pillars by forming a first set of substantially parallel trenches in a first direction and forming a second set of substantially parallel trenches in a second direction that is approximately perpendicular to the first direction. Burns discloses an analogous method and device (e.g. figures 8 and 12 — 14), comprising defining the regular array of base contact pillars and the regular array of emitter contact pillars (Fig. 8, pillars of various semiconductor material protruding from substrate 235; protrusions of semiconductor material at the stage of manufacture in Fig. 8 is considered to have sufficient structure to meet the instant intended use or functional language recitation that serves only to put a label on a region of conductive silicon based on its later use) by forming a first set of substantially parallel trenches in a first direction (trenches 210) and forming a second set of substantially parallel trenches in a second direction that is approximately perpendicular to the first direction (trenches 430, seen in figure 8 to be perpendicular to trenches 210). It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of Pellizzer in view of Lowrey and Burns to include defining the regular array of base contact pillars and the regular array of emitter contact pillars by forming a first set of substantially parallel trenches in a first direction and forming a second set of substantially parallel trenches in a second direction that is approximately perpendicular to the first direction, since Pellizzer discloses forming an array of vertical transistors (as seen in figure 3, and figures 8 — 11), and Burns discloses forming an array of vertical transistors such that they are formed by defining the regular array of base contact pillars and the regular array of emitter contact pillars by forming a first set of substantially parallel trenches in a first direction and forming a second set of substantially parallel trenches in a second direction that is approximately perpendicular to the first direction. One would have been motivated to modify Pellizzer in the claimed manner, as taught by Burns, in order to create an array of separated, vertically oriented transistors within a small area.

	Regarding Claim 20
	Pellizzer in view of Lowrey, Burns and Chidambarrao disclose the method of claim 16, further comprising separating each row of the emitter contact pillars from an adjacent row by forming a shallow trench isolation region therebetween (Pellizzer: e.g. as seen in figure 13, portion 64 of emitter contact pillars are separated from adjacent row by a shallow trench isolation 45, J [0015))

Claim Objection
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 10 and 14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892